     Case 2:18-mj-02881-DUTY Document 13 Filed 02/06/19 Page 1 of 9 Page ID #:743



 1   NICOLA T. HANNA
     United States Attorney
 2   LAWRENCE S. MIDDLETON
     Assistant United States Attorney
 3   Chief, Criminal Division
 4   STEVEN R. WELK
     Assistant United States Attorney
 5   Chief, Asset Forfeiture Section
     JOHN J. KUCERA (California Bar No. 274184)
 6   Assistant United States Attorney
     Asset Forfeiture Section
 7    Federal Courthouse, 14th Floor
      312 North Spring Street
 8     Los Angeles, California 90012
       Telephone: (213) 894-3391
 9     Facsimile: (213) 894-0142
       E-mail: John.Kucera@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA
12                            UNITED STATES DISTRICT COURT
13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
   IN THE MATTER OF THE SEIZURE                     No. 18-MJ-02881
15 OF:
                                                    GOVERNMENT’S RESPONSE TO
16 ANY AND ALL FUNDS IN USAA                        CLAIMANT’S MOTION TO VACATE
   SAVINGS BANK ACCOUNTS                            SEIZURE WARRANTS
17 #0213582155, #0213582058,
   #0213582171, AND #0213581507
18
19
           Plaintiff United States of America (the “Government”), by and through its
20
     counsel of record, the United States Attorney’s Office for the Central District of
21
     California and Assistant United States Attorney John J. Kucera, requests that this Court
22
     reject claimant’s Motion to Vacate Seizure Warrants (“Claimant’s Motion”) because the
23
     relief the Motion seeks is invalid as a matter of law. In support of its response, the
24
25
     Government states as follows:

26
     I.    BACKGROUND

27
           On March 28, 2018, April 9, 2018, April 26, 2018, and June 24, 2018, pursuant to

28
     18 U.S.C. §§ 981(a)(1)(C) and 982(a)(1) and (b), 21 U.S.C. § 853(p), and 28 U.S.C.
     § 2461(c), United States Magistrate Judges for the Central District of California Patrick
     Case 2:18-mj-02881-DUTY Document 13 Filed 02/06/19 Page 2 of 9 Page ID #:744




1    J. Walsh, John E. McDermott, Jean Rosenbluth, and Rozella A. Oliver issued similar but
2    separate seizure warrants for certain assets in the matters detailed in the chart attached as
3    Exhibit A.
4          On April 5, 2018, in the District of Arizona, pursuant to a plea agreement,
5    defendants Backpage.com, LLC; Website Technologies, LLC; Posting Solutions, LLC;
6    Amstel River Holdings, LLC; Ad Tech BV; and UGC Tech Group BV (collectively, the
7    “Backpage Defendants”), plead guilty to an Information charging 18 U.S.C. § 1956(h)
8    (money laundering conspiracy). (See United States v. Backpage.com LLC, et al., 18-CR-
9    00465-SPL, Dkt. 4). As part of the plea, the Backpage Defendants agreed to forfeit any
10   asset involved in or “traceable to . . . the proceeds of the offense(s), or which was used to
11   facilitate the commission of the offense(s),” to which they were pleading guilty. (Id. at
12   Dkt. 8-1; Para. 8.b). The property Backpage Defendants agreed to forfeit included, but
13   expressly was not limited to, a list of assets set forth in the plea agreement. (Id.) On
14   May 16, 2018, pursuant to Rule 32.2(b), the District of Arizona Court entered a
15   Preliminary Order of Forfeiture (Id. at Dkt. 22), which incorporated the list of forfeitable
16   assets identified in the plea and expressly provided that the District Court for Arizona
17   would “retain jurisdiction to enforce this Order, and to amend it as necessary pursuant to
18   Fed. R. Criminal. P. 32.2(e).” (Id.).
19         On March 28, 2018, and on July 25, 2018, in the District of Arizona, the
20   Government filed an indictment and a first superseding indictment, respectively, with a
21   trial date presently set for January 15, 2020, See United States v. Lacey, et al., CR-18-
22   00422-SPL (the “criminal matter”). The indictment and first superseding indictment
23   included forfeiture allegations that seek, among other things, all of the assets seized
24   pursuant to seizure warrants issued in the Central District of California.
25         On August 1, 2018, James Larkin, John Brunst, Michael Lacey, and Scott Spear,
26   all defendants in the criminal matter, filed “Motions to Vacate or Modify Seizure
27   Warrants,” and on August 10, 2018, Michael Lacey filed a “Motion for Return of Certain
28   Untainted Funds” (collectively, “Defendants’ Motions for Return of Funds,” attached as


                                                   2
     Case 2:18-mj-02881-DUTY Document 13 Filed 02/06/19 Page 3 of 9 Page ID #:745




1    Exhibit B). Thereafter, on October 5, 9, 10, and 11, 2018, the Government filed a series
2    of civil forfeiture complaints seeking to forfeit almost the exact same assets identified in
3    the indictments. See In the Matter of Seizure of: Any and All Funds Held In Republic
4    Bank Of Arizona Accounts xxxx1889, et al., CV-18-6742-RGK-PJW (and related cases)
5    (collectively, the “CDCA civil forfeiture actions”).
6           Following the Government’s filing of the CDCA civil forfeiture actions, on
7    October 23, 2018, the Honorable R. Gary Klausner, District Judge for the Central
8    District of California, declined to rule on Defendants’ Motions for Return of Funds, and
9    granted the Government’s motion to stay the CDCA civil forfeiture actions pending the
10   conclusion of the related criminal matter.1 (See Id. Dkt. 85 (“Stay Order”), attached as
11   Exhibit C.) In staying Defendants’ Motions for Return of Funds (which were
12   substantially similar to Claimant’s Motion now at issue), Judge Klausner noted,
13   “Determinations made by the [CDCA] Court on the pending motions could ultimately
14   have preclusive effect on the criminal matter, which would prejudice the government.”
15   Id. at p.2.
16          On October 31, 2018, in Central District of California (the “CDCA Court”), this
17   Court issued 12 seizure warrants for funds maintained in seventeen different bank
18   accounts held by fifteen different law firms (collectively, the “Seizure Warrants”). Of
19   these 12 seizure warrants, four of the seized accounts were the USAA Savings Bank
20   accounts at issue here (the “Seized Assets”).
21          The Government alleges that the assets identified in the Seizure Warrants are
22   involved in or traceable to the assets that the Backpage Defendants agreed to forfeit as
23   part of the plea agreement. The Seizure Warrants were issued upon the CDCA Court’s
24   probable cause finding that, pursuant to 18 U.S.C. § 981(a)(1)(A) and (C), the funds
25   were property involved in or traceable to money laundering, or were proceeds of
26   violations of 18 U.S.C. §§ 1952, 1956, and 1957 (interstate and foreign travel or
27
28          1
            Claimants have appealed the District Court’s grant of the stay to the 9th Circuit,
     and Claimants’ opening brief is due February 6, 2019.

                                                  3
     Case 2:18-mj-02881-DUTY Document 13 Filed 02/06/19 Page 4 of 9 Page ID #:746




1    transportation in aid of racketeering enterprises, and money laundering offenses,
2    respectively).
3          On January 16, 2019, Claimant filed Claimant’s Motion (at issue now), but styled
4    it as a “Motion to Vacate Seizure Warrants.” However, the Government executed the
5    Seizure Warrants over two months prior to Claimant’s Motion, and the seized assets
6    have since been in the custody of the United States pending anticipated litigation over
7    forfeitability. Once property is in the custody of the United States, the appropriate
8    remedy to seek the return of such property is a “Motion to Return Property” pursuant to
9    Federal Rule of Criminal Procedure 41(g). See Fed. R. Crim. P. 41(g).
10         Now, the Government files this “response” pursuant to the 60-day period
11   prescribed by Rule 41(g). As such, this “response” is well within the statutory period
12   permitted under the Federal Rules of Civil Procedure. By this “response,” the
13   Government requests that the Court dismiss Claimant’s Motion for failure to comply
14   with the Federal Rules. Additionally, the Government intends to file a civil complaint
15   seeking forfeiture of the Seized Assets, and, should the Court decline to dismiss
16   Claimant’s Motion, the Government requests that the Court stay Claimant’s Motion until
17   the Government has had an opportunity to file civil forfeiture complaints prior to the
18   expiration of the Government’s 60-day response deadline.
19         II.    ARGUMENT
20    A. Claimant’s Motion Constitutes a Rule 41(g) Motion, and the Federal Rules of Civil
21       Procedure Apply

22         In the absence of a criminal proceeding that is pending at the time of filing of a
23   Petition or Motion for Return of Property based on Rule 41(g) of the Federal Rules of
24   Criminal Procedure, the Court is required to treat such a petition or motion as a civil
25   complaint. United States v. Ritchie, 342 F.3d 903, 906-07 (9th Cir. 2003) (citing United
26
27
28


                                                  4
     Case 2:18-mj-02881-DUTY Document 13 Filed 02/06/19 Page 5 of 9 Page ID #:747




1    States v. Martinson, 809 F.2d 1364, 1367 (9th Cir. 1987)).2 Rule 41(g) of the Federal
2    Rules of Criminal Procedure provides, in pertinent part, that “[a] person aggrieved ... by
3    the deprivation of property may move for the property’s return ... .” Fed. R. Crim. Proc.
4    41(g).3 Because Claimant’s Motion constitutes a Rule 41(g) motion, the Federal Rules
5    of Civil Procedure “apply to each stage of the proceedings.” United States v. Ibrahim,
6    522 F.3d 1003, 1008 (9th Cir. 2008). When the United States is a defendant in a civil
7    action, service must be effected in accordance with the requirements set out in Rule 4 of
8    the Federal Rules of Civil Procedure. Cromwell v. United States, 2013 WL 323261 at *2
9    (N.D. Cal. Jan. 28, 2013)(motion for return of property must be served on the
10   government)(citing Ibrahim); accord In Re Seizure of $958,921 Worth of LED
11   Televisions, 2013 WL 3490743 at *1 (C.D. Cal. May 30, 2013).
12         Rule 4(i) of the Federal Rules of Civil Procedure imposes specific service
13   requirements where the United States is a defendant. Specifically, a party must (A)
14   “deliver a copy of the summons and of the complaint to the United States Attorney in the
15   district where the action is brought” (or send a copy of the summons and complaint “by
16   registered or certified mail to the civil process clerk at the United States Attorney’s
17   Office” (emphasis added)); and (B) send a copy of the summons and complaint “by
18   registered or certified mail to the Attorney General of the United States in Washington,
19   D.C.” Fed. R. Civ. P. 4(i)(1)(A)(i)-(ii). “Neither actual notice nor substantial
20   compliance is sufficient” to satisfy the requirements of Rule 4. McMasters v. United
21
           2
22           Because the Petition for Return is treated as a complaint, the government is filing
     a response thereto by way of a Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(5)
23   for insufficient service of process.
24
           3
             “The 2002 amendments redesignated the subsection on motions for return of
25
     property from Rule 41(e) to Rule 41(g) without substantive change to the Rule, and
26   courts have applied case law concerning former Rule 41(e) to the current Rule 41(g).”
27   Wright, King, Klein & Welling, Motion to Return Property, 3A Fed. Prac. & Proc.
     Crim., 3d § 673 n.32 (4th ed.); see also United States v. Gotti, 244 F. Supp. 2d 120, 122-
28   24 (E.D.N.Y. 2003); De Almeida v. United States, 459 F.3d 377, 308 n.2 (2d Cir. 2006).


                                                  5
     Case 2:18-mj-02881-DUTY Document 13 Filed 02/06/19 Page 6 of 9 Page ID #:748




1    States, 260 F.3d 814, 817 (7th Cir. 2001)(citation omitted).4
2          Under Rule 4(i)(1)(A)(i), service on the United States requires that a party
3    “deliver a copy of the summons and of the complaint to the United States Attorney in the
4    district where the action is brought-or to an Assistant United States Attorney or clerical
5    employee whom the United States Attorney designates in a writing filed with the court
6    clerk.”
7          In this case, Claimant merely relied upon CM/ECF and non-registered, non-
8    certified mail as notice to the government. (See Exhibit D, p. 3, attached). The
9    requirements of Rule 4(i) are “more than a formality,” Plotzker v. Lamberth, 2008 WL
10   4706255, at *12 (W.D. Va. Oct. 22, 2008), because they allow “the appropriate
11   [Department of Justice] official[s]” to make decisions regarding how to respond to the
12   complaint “in the early stages of litigation when often crucial tactical decisions need to
13   be made,” Light v. Wolf, 816 F.2d 746, 750 (D.C. Cir. 1987). See McMasters v. United
14   States, 260 F.3d 814, 817 (7th Cir. 2001) (citation omitted) (“Neither actual notice nor
15   substantial compliance is sufficient” to satisfy the requirements of Rule 4). Although
16   “dismissals due to technical noncompliance with Rule 4(i) may be excused . . . if there is
17   justifiable excuse or good cause for the failure to serve properly” (Cranford v. United
18   States, 359 F. Supp. 2d 981, 985 (E.D. Cal. 2005)(citation omitted)), a plaintiff’s “failure
19   . . . to provide an explanation” for noncompliant service is grounds for dismissal of the
20   action. Id.; see also Smith v. Rosotte, 250 F. Supp. 2d 1266, 1269 (D. Or. 2003)
21   (dismissing complaint for failure to demonstrate that the Attorney General of the United
22   States was served); accord Noret v. Department of Treasury, 2012 WL 345920 at *4
23   (E.D. Cal Feb. 1, 2012).
24
25         4
             The requirements of Rule 4(i) are “more than a formality” (Plotzker v.
26   Lamberth, 2008 WL 4706255 at *12 (W.D. Va. Oct. 22, 2008)) because they allow “the
     appropriate [Department of Justice] official[s]” to make decisions regarding how to
27   respond to the complaint “in the early stages of litigation when often crucial tactical
28   decisions need to be made.” Light v. Wolf, 816 F.2d 746, 750 (D.C. Cir. 1987).


                                                  6
     Case 2:18-mj-02881-DUTY Document 13 Filed 02/06/19 Page 7 of 9 Page ID #:749




1          Rule 12(a)(1) provides that where the United States or one of its agencies is
2    named as a defendant in a civil action, the Government’s time to file a responsive
3    pleading is 60 days after service. Just like any other civil defendant, the Government
4    may opt to respond to the complaint by motion to dismiss under Rule 12. See Rule
5    12(b). By this response, the Government moves to dismiss the complaint pursuant to
6    Rule 12(b)(5) for insufficient service of process. Where such a motion is filed, the
7    plaintiff (here, Claimant) bears the burden of proving effective service. Mitchell v.
8    Theriault, 516 F. Supp. 2d 450, 452 (M.D. Pa. 2007); Beattie and Osborn LLP v. Patriot
9    Scientific Corp., 431 F. Supp. 2d 367, 384 (S.D.N.Y. 2006). Here, Claimant made no
10   effort to effect proper service, and dismissal of Claimant’s Motion is therefore proper.
11   See, Russell v. Rook, 893 F. Supp. 949, 951 (E.D. Wash. 1995) (where plaintiffs failed
12   to demonstrate that they served their complaint on the United States in compliance with
13   Rule 4(i)(1), “their complaint must be dismissed under Fed. R. Civ. P. 12(b)(5)”); Smith
14   v. Rosotte, 250 F. Supp. 2d 1266, 1269 (D. Or. 2003) (dismissing complaint for failure to
15   demonstrate that the Attorney General of the United States was served); Noret v.
16   Department of Treasury, 2012 WL 345920, *4 (E.D. Cal. Feb. 1, 2012). However, if
17   there “exists a reasonable prospect that service may yet be obtained,” a district court can
18   exercise its broad discretion to “quash service, leaving the plaintiffs free to effect proper
19   service,” rather than dismiss the complaint. Mitchell, 516 F. Supp. 2d at 457 (internal
20   quotation marks and citation omitted).
21         The Government respectfully requests that Claimant’s Motion be dismissed
22   pursuant to Federal Rule of Civil Procedure 12(b)(5) on the ground that Claimant failed
23   to effect proper service of process under Federal Rule of Civil Procedure 4(i)(1).
24   Alternatively, the Government requests that the Court require Claimant to effect proper
25   service.
26    B. Even If Claimant’s Motion Had Been Properly Served, the Government Is Allowed
27       60 Days to Respond

28         Pursuant to Rule 12(a) of the Federal Rules of Civil Procedure, the Government


                                                   7
     Case 2:18-mj-02881-DUTY Document 13 Filed 02/06/19 Page 8 of 9 Page ID #:750




1    has 60 days from the date of Claimant’s Motion to respond. See United States v. Ritchie,
2    342 F.3d 903, 906 (9th Cir. 2003) (holding that the district court properly treated the
3    government’s opposition to a Rule 41(g) motion as the equivalent of a 12(b)(6) motion
4    to dismiss)); United States v. Ibrahim, 522 F.3d 1003, 1007 (9th Cir. 2008) (same). In
5    Vega v. United States, No. 00-8920, 2001 WL 823874, at *1 (S.D.N.Y. July 20, 2001),
6    the court held that “because petitioner’s filing must be construed as a complaint, the
7    Court construes the Government’s Letter [a response] as a motion to dismiss, pursuant to
8    Fed. R. Civ. P. 12(b)(6).” Id. at 1. Here, Claimant’s Motion was filed on January 16,
9    2019, therefore any Government response would be due no later than March 17, 2019.
10
11    C. The Government Intends to File Civil Complaints Related to the Seized Assets and
12       to Seek to Include the Seized Assets in the District of Arizona Criminal Forfeiture
         Action
13
14         When a claimant seeks the return of property prior to the Government’s initiation
15   of a criminal or civil action regarding that property, a court can stay the motion for return
16   of property for a period of time to allow the Government to initiate proceedings that will
17   afford the claimant an adequate remedy at law. See In re F.B.I. Seizure of Cash and
18   Other Property From Edwards, 970 F. Supp. 577, 560 (E.D. La. 1997). Once the
19   Government files civil forfeiture complaints, a motion for return of the property subject
20   to forfeiture is properly denied. In Re Return of Seized Prop. (Jordan), 625 F. Supp. 2d
21   949, 955 (C.D. Cal. 2009)(citing United States v. U.S. Currency $83,310.78, 851 F.2d
22   1231, 1235 (9th Cir. 1988). It is well settled that the Government can defeat a motion
23   for return of property by commencing a forfeiture action after the motion is filed. United
24   States v. Abbas, 2008 WL 1815796, *8 (C.D. Cal. 2008)(applying this holding within the
25   context of administrative forfeiture); United States v. Weselaar, 2013 WL 8206582, *19
26   (D. Nev. Dec. 31, 2013)(applying this holding within the context of criminal forfeiture).
27         As it has with all the other previously seized assets related to Backpage, the
28   Government intends to file civil complaints seeking to forfeit the Seized Assets.


                                                  8
     Case 2:18-mj-02881-DUTY Document 13 Filed 02/06/19 Page 9 of 9 Page ID #:751




1    Additionally, the Government intends to seek to include the Seized Assets in the
2    criminal forfeiture proceedings pending in the District of Arizona. Should this Court
3    decline to dismiss Claimant’s Motion, the Government requests the Court to order that
4    Claimant’s Motion be properly served and to then stay Claimant’s Motion in order to
5    allow the Government to commence civil and criminal forfeiture proceedings.
6       III.   CONCLUSION
7          For the reasons set forth herein, Claimant’s Motion is improper and should be
8    denied, or, in the alternative, the Court should require Claimant to properly notice the
9    Motion and thereafter stay proceedings on the Motion until the due date for the
10   Government to respond in order to allow the Government to commence forfeiture
11   proceedings.
12
13    Dated: February 6, 2019                  Respectfully submitted,
14                                             NICOLA T. HANNA
                                               United States Attorney
15
                                               LAWRENCE S. MIDDLETON
16                                             Assistant United States Attorney
                                               Chief, Criminal Division
17
18
                                                  /s/John J. Kucera
19                                             JOHN J. KUCERA
                                               Assistant United States Attorney
20
21                                             Attorneys for Plaintiff
                                               UNITED STATES OF AMERICA
22
23
24
25
26
27
28


                                                  9
